      Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 1 of 21



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

SADIE MICHELE BLANCHARD                                      CIVIL ACTION
AND COMMITTEE TO ELECT
S. MICHELE BLANCHARD, LLC

VERSUS                                                       NO. 20-2400

JEFFREY SCOTT TILLMAN
AND U.S. TERM LIMITS                                         SECTION “B”(5)

                             ORDER AND REASONS

       Before the Court are defendants Jeffrey Tillman and U.S. Term

Limits’ special motion to strike under Louisiana Code of Civil

Procedure Article 971 or in the alternative motion to dismiss under

Rule 12(b)(6) (Rec. Doc. 11), plaintiffs Sadie Michele Blanchard

and Committee to Elect S. Michele Blanchard, LLC’s response in

opposition (Rec. Doc. 12), and defendant’s reply (Rec. Doc. 17).

For the reasons discussed below,

       IT IS ORDERED that the special motion to strike (Rec. Doc.

11)    is   GRANTED,   DISMISSING   WITH   PREJUDICE   plaintiffs’    claims

against all defendants;

       IT IS FURTHER ORDERED that the Court shall retain jurisdiction

to decide defendants’ motion for attorney’s fees provided that the

motion and supporting materials are filed within fourteen (14)

days of this order and in accordance with Local Rules of the EDLA.

  I.        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       This suit arises out of the October 2019 election. Rec. Doc.

13 at 2. In October 2019, plaintiff Sadie Michele Blanchard was a

                                      1
   Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 2 of 21



candidate for the Louisiana House of Representatives District 76

race. Rec. Doc. 1-1 at 2. During her candidacy, Defendant Jeffrey

Tillman was an employee of U.S. Term Limits as its Deputy Filed

Director.   Rec.     Doc.   9-1   at   2.   During   the   election,   Tillman

allegedly solicited information through a private email account

from Blanchard, seeking information regarding her thoughts on

congressional term limits. Id. Plaintiffs’ complaint indicates

that Tillman emailed Blanchard three times. Rec. Doc. 1-1 at 4-6.

Blanchard states that she responded to Tillman’s email on August

20, 2019. Id. Blanchard responded that she had “no objection to

term limits for Congress or any other elected office, except the

adverse     effect     of    empowering      bureaucrats      who   have   no

responsibility to answer to the people and who fail to understand

the practical impact and implications that the regulations they

administrate have on people.” Id. at 4. Tillman emailed Blanchard

twice thereafter sharing information on congressional term limits.

Id. at 5-6. Blanchard responded to his second email by saying that

she “does not pledge the people’s vote in advance on this or any

issue. I believe it is best to remain open minded on all issues

until the moment of voting, however, I have no issue with giving

my present or indication of how I would vote.” Id. She responded

to his third email saying that her “answer remains the same.” Id.

at 7.



                                        2
    Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 3 of 21



      According to plaintiffs, defendants used Blanchard’s email

answers to launch a negative social media campaign two weeks prior

to the election. Rec. Doc. 13 at 2. Defendants “caused four attack

mailers to be mailed that contained many false statements.”              1   Id.

The four mailers contained slogans that stated that Blanchard was

against congressional term limits. Rec. Doc. 1-1 at 9-10. The first

mailer stated that Blanchard should “stop opposing term limits!”

Id. at 9. The second mailer urged people to call Blanchard and ask

her why she opposes term limits. Id. at 10. The third mailer

included    statements     that    Blanchard     does    not    care     about

congressional term limits. Id. at 13. The fourth mailer also

included    phrases    that    stated     that   Blanchard     was     against

congressional term limits. Id. at 15.

      As a result, plaintiffs filed a Petition for Damages and Fines

pursuant to La. R.S. 18:1463 and La. Civ. Code art. 2998 in the

22nd Judicial State Court for the Parish of St. Tammany, State of

Louisiana. Rec. Doc. 9-1 at 2. The petition contains three claims,

including (1) election law violations with a request for penalties;

(2) defamation with request for damages; and (3) enrichment without

cause under La. Civ. Code Ann. Art. 2298. Rec. Doc. 13 at 2. On

September 1, 2020, defendants removed the state action to federal


1 There is conflicting evidence on whether Tillman was involved in creating

and distributing the mailers. Tillman states that he was not involved in
creating and sending the mailers. Rec. Doc. 11-1 at 3. He states that his
only role was emailing Blanchard. Id. Blanchard contends that Tillman was
involved in creating and sending the mailers. Rec. Doc. 1-1 at 2.

                                      3
   Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 4 of 21



court on the grounds of complete diversity and damages exceeding

$75,000. Rec. Doc. 1 at 2.

     On October 9, 2020, defendants filed a motion to dismiss for

failure to state a claim and motion to strike pursuant to Louisiana

Code of Civil Procedure Article 971. Rec. Doc. 11. Defendants seek

to protect their right to free speech. Rec. Doc. 11-1 at 1.

Defendants also contend that plaintiffs have not alleged any

cognizable damages and therefore their claims should be dismissed

for failure to state a claim. Id.

     On October 19, 2020, plaintiffs filed a response stating that

they could show the probability of success on their claim because

the mailers were published with actual malice. Rec. Doc. 12 at 1.

     On October 26, 2020, defendants filed a reply arguing the

absence of actual malice evidence. Rec. Doc. 17 at 4.



  II.   LAW AND ANALYSIS

        a. Motion to Strike

     Louisiana Code of Civil Procedure Article 971 “is Louisiana’s

anti-SLAPP    statute,     which       was      enacted     to   protect        the

constitutional    right   of    free    speech    and     encourage    continued

participation    in   matters   of     public    significance.”       Hoffman    v.

Bailey, 996 F. Supp. 2d 477, 487 (E.D.La.2014). The article states:

     A cause of action against a person arising from any act of
     that person in furtherance of the person's right of petition
     or free speech under the United States or Louisiana

                                        4
   Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 5 of 21



     Constitution in connection with a public issue shall be
     subject to a special motion to strike, unless the court
     determines that the plaintiff has established a probability
     of success on the claim.

La. Code Civ. Pro. art. 971(A)(1). This article explains that an

“act in furtherance” consists of “[a]ny written or oral statement

or writing made in connection with an issue under consideration or

review by a legislative, executive, or judicial body, or any other

official    body   authorized   by   law,”   or   “[a]ny     written   or   oral

statement or writing made in a place open to the public or a public

forum in connection with an issue of public interest.” La. Code

Civ. Pro. art. 971(F)(1)(b)(c).

     “The defendant must establish that a cause of action against

him arises from an act by him in furtherance of the exercise of

his right of petition or free speech under the United States or

Louisiana    Constitution   in    connection      with   a    public   issue.”

Hoffman, 996 F. Supp. 2d at 488. “If the defendant makes this

showing, the burden then shifts to the plaintiff to demonstrate a

probability of success on his claim.” Id.

     The United States Supreme Court stated that “[t]he First

Amendment has its fullest and most urgent application to speech

uttered during a campaign for political office.” Schittone v.

Stoma, 17-1732, p.5 (La. App. 1st Cir. 5/2/18), 2018 WL 2078822,

at *4 (citing Eu v. San Francisco County Democratic Central Comm.,

489 U.S. 214, 223 (1989)). Additionally, the Louisiana Supreme


                                      5
      Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 6 of 21



Court explained that speech concerning the public “relat[es] to

any    matter     of    political,     social,   or   other     concern    to    the

community.” Shelton v. Pavon, 17–0482, p.12 (La. 10/18/17), 236

So. 3d 1233, 1241 (holding that private disputes involving private

parties is not a matter of public concern)(citing Connick v. Myers,

461 U.S. 138, 146 (1983)).

       The Louisiana First Circuit relied on jurisprudence from the

United States Supreme Court, which “stated that whether speech

addresses a matter of public concern must be determined by the

content, form and context of a given statement, as revealed by the

whole record.” Schittone, 2018 WL 2078822 at *4 (citing Connick,

461 U.S. at 147-48). The First Circuit concluded that distributing

campaign literature is an act in furtherance of the First Amendment

right of free speech. Lamz v. Wells, 05-1497, p.6 (La. App. 1st

Cir. 6/9/06), 938 So. 2d 792, 797; Schittone, 2018 WL 2078822 at

*4     (holding        that   the    defendant’s      radio     and     television

advertisement about judicial candidate was in furtherance of their

right to free speech).

       Defendants       argue   that    campaign      mailers    were     made   in

furtherance of their right to free speech and pertained to a matter

of public concern and interest, namely elections and a candidate’s

position on term limits. Rec. Doc. 11-1 at 10. By contrast,

plaintiffs argue that congressional terms have little relevance in



                                          6
     Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 7 of 21



the State of Louisiana and are not an issue of public concern.

Rec. Doc. 12 at 10.

      Plaintiffs’ argument is unavailing because the context of the

speech relates to a public issue and was made during a campaign

for political office. Id. The United States Supreme Court has

expressly       held    that    such    speech     is   protected       by   the    First

Amendment. Eu, 489 U.S. at 223. Additionally, the campaign mailers

fall under the protection of Article 971 because congressional

term limits raise issues that are matters of political concern

to   the    community;         and,    the   campaign        mailers      were   written

statements that were distributed to the public. Therefore, the

speech in question is related to a public issue and was in

furtherance of defendants right to free speech.

      Because defendants met their burden in showing the speech was

related to a public issue, the burden is shifted to plaintiffs, who

must demonstrate a probability of success on their claim. See

Schittone, 2018 WL 2078822 at *2. “The burden of proof on public

official plaintiffs in defamation cases concerning their official

conduct    is     indeed   a    very    difficult       one.”     Davis    v.    Borskey,

94-2399,    p.     13   (La.     9/5/95),        660   So.   2d   17,     24.    “If   the

plaintiff fails to demonstrate a probability of success, the

trial     court    dismisses the claim.” Henry v. Lake Charles Am.

Press, L.L.C., 566 F.3d 164, 171 (5th Cir. 2009).



                                             7
   Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 8 of 21



     “A cause of action for defamation arises out of La. C.C. art.

2315. Defamation involves the invasion of a person's interest in

his or her reputation and good name.” Starr v. Boudreaux, 2007-

0652, p. 5 (La. App. 1st Cir. 12/21/07), 978 So. 2d 384, 389

(citing Costello v. Hardy, 03–1146, p. 12 (La. 1/21/04), 864 So.

2d 129, 139). To prevail in a defamation action, “a plaintiff must

necessarily   prove   four   elements:   (1)   a   false   and   defamatory

statement concerning another; (2) an unprivileged publication to

a third party; (3) a fault (negligence or greater) on the part of

the publisher; and (4) resulting injury.” Fitzgerald v. Tucker,

98–2313, p. 10 (La. 6/29/99), 737 So.2d 706, 715. “If any one of

these required elements is lacking, plaintiff's cause of action

fails.” Id. (citing Costello, 864 So.2d at 140). “A non-movant’s

burden in opposing an Article 971 motion to strike is the same as

that of a non-movant opposing summary judgment under Rule 56.”

Block v. Tanenhaus, 867 F.3d 585, 590 (5th Cir. 2017). Therefore,

plaintiffs must show a genuine issue of material fact as to

defamatory, falsity, fault and injury. Id.

     First, plaintiffs must show that the mailers were defamatory.

Cangelosi v. Schwegmann Bros. Giant Super Markets, 390 So. 2d 196,

198 (La. 1980). There are two categories of defamatory statements.

Markovich v. Villere, 2017-1739, p. 12 (La. App. 1st Cir. 2/28/19),

273 So. 3d 333, 343, writ denied, 2019-0500 (La. 5/20/19), 271 So.

3d 201. Statements can be defamatory per se if the statements

                                   8
      Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 9 of 21



“expressly or implicitly accuse another of criminal conduct, or

which by their very nature tend to injure one's personal or

professional reputation.” Id. “When a plaintiff proves publication

of words that are defamatory per se, falsity and malice (or fault)

are presumed, but may be rebutted by the defendant.” Id.

       Statements can also be defamatory “if the words, taken in

context, tend to injure the person’s reputation, to expose the

person to public ridicule, to deter others from associating or

dealing with the person, or to deprive the person of public

confidence in his or her occupation.” Davis, 660 So. 2d at 22.

“The question for the court in determining whether words have a

defamatory     meaning      is    whether   a    third    person    hearing   the

communication, taken in context, as intended in a defamatory

sense.” Id. In this case, “a plaintiff must prove, in addition to

defamatory     meaning      and   publication,    the    elements   of    falsity,

malice (or fault) and injury.” Markovich, 273 So. 3d at 343.                  “In

cases involving statements made about a public figure, where

constitutional limitations are implicated, a plaintiff must prove

actual malice, i.e., that the defendant either knew the statement

was    false   or   acted    with   reckless     disregard   for    the   truth.”

Costello, 864 So. 2d at 140–41 (citing Romero v. Thomson Newspapers

Wisconsin, Inc., 94–1105, p. 5 (La. 1/17/95), 648 So. 2d 866,

869)).



                                        9
   Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 10 of 21



     The Louisiana Second Circuit has held that the word “thug”

used when “referring to the opposing political campaign workers”

was not defamatory per se. William E. Crawford, 12 La. Civ. L.

Treatise, Tort Law 17:6 (2nd ed. 2020)(citing Garrett v. Kneass,

482 So. 2d 876 (La. Ct. App. 2d Cir. 1986)(concluding that the

word thug “does not impute any particular crime to the plaintiff”).

In contrast, the Louisiana Fifth Circuit held that a statement

made about a cadet in the police academy using steroids was

defamatory per se because “the friends of the cadet got the

impression that the cadet was using steroids.” Id. (citing Fourcade

v. City of Gretna, 598 So.2d 415 (La. Ct App. 5th Cir. 1992)).

     In Costello, the Louisiana Supreme Court held that statements

made against an attorney were defamatory but not defamatory per

se. Costello, 864 So. 2d at 141. The statement made was that the

attorney’s   representation    “fell      below   the   standard    of   care   of

competent practitioners in his same field.” Id. The court found

that these statements allege negligence which “call into question”

the defendant’s “skill as an attorney” and therefore injure his

professional   reputation.     Id.     The   court      explained    that     this

statement would not injure his professional reputation unless one

considers the extrinsic facts. Id. Therefore, the statement is

defamatory but not defamatory per se. Id. at 141-42. Plaintiffs

argue   that    statements     contained          in    the   mailers       ruined

Blanchard’s reputation and “deters others from

                                     10
   Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 11 of 21



associating with her and/or voting for her.” Rec. Doc. 12 at 14-

15. However, plaintiffs do not provide evidence that those who

received the mailers stopped associating with her or otherwise

interpreted the statements in a defamatory sense. See Rec. Doc. 1-

1 and 12. All statements contained therein pertained to Blanchard’s

opposition to term limits and at no point alleged criminal conduct.

See id. at 10-16.

     Instead, plaintiffs offer evidence demonstrating a 3% drop in

Blanchard’s polling numbers after the mailers were distributed.

Rec. Doc. 12 at 17. Although this evidence may suggest a connection

between the mailers and Blanchard’s electability, it does not prove

that the mailers “ruined her reputation as a politician.” The

mailers did not allege that she was negligent nor do they allege

that she performed poorly at her job; rather the mailers simply

allege that Blanchard is against congressional term limits. See

Rec. Doc. 1-1. Therefore, it is unlikely that the statements were

defamatory per se or defamatory.

     However,    assuming    arguendo      that   the   statements        are

defamatory,   plaintiffs    must   prove   falsity,   fault   and   injury.

Cangelosi, 390 So. 2d at 198. Plaintiffs must prove that the

statements were false and may not recover if a defendant is able

to prove that the statements made were true. Costello, 864 So.2d

at 141. The Louisiana Supreme Court stated that “truth is a

defense, and it is sufficient if an allegedly libelous article is

                                    11
   Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 12 of 21



substantially true: unimportant details need not be accurate.”

Romero, 648 So. 2d at 870.

       In Brown v. Times-Picayune, LLC, the First Circuit held that

statements made by the defendant that the defense attorney “deserts

client midtrial” were false. 14-0160, p. 8 (La. App. 1st Cir.

11/3/14) 167 So.3d 665, 667-70. The court reasoned that this

headline wrongfully implied that the attorney abandoned his client

mid-trial and that “extreme negative connotations” resulted from

using the word “desert.” Id. at 669. The attorney’s withdrawal

from    the   case   was   to   ensure    the   client   received   adequate

representation because he had never performed as lead counsel nor

had he handled juvenile sexual assault cases. Id. Therefore, the

court concluded that the statement that the plaintiff “deserted”

his client was inaccurate and false. Id.

       In contrast, the Louisiana Supreme Court held that statements

made about a doctor were substantially true. Romero, 648 So. 2d at

871. The statement made was that the hospital’s high rate of

Caesarean surgeries was attributed to a certain physician that “is

nearing retirement and only attends longtime patients who have had

previous children—the category of women most likely to have a

Caesarean.” Id. at 869. The reporter who wrote the statement stated

that he interviewed an administrator at the hospital who said the

physician had a “limited, semi-retired practice.” Id. at 871. The

court stated that while the reporter’s comment was not precise, it

                                     12
   Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 13 of 21



had “a reasonable basis” because of the administrator’s statement

made to the reporter. Id.

     Plaintiffs   allege    that   the   mailers   contain    many   false

statements. Rec. Doc. 1-1 at 7-15. The first mailer contained three

statements, including (1) Blanchard “refused to sign the pledge to

support congressional term limits;” (2) Blanchard “does not care

about term limits for Congress;” and (3) urging voters to tell

Blanchard to stop opposing term limits. Id. at 7-8. The second

mailer also included similar statements, such as urging voters to

call Blanchard “and ask her why she opposes President Trump’s

effort on term limits.” Id. at 10. It also included a statement

that stated that it is “outrageous that [Blanchard] refuses to

support term limits on Congress.” Rec. Doc. 1-1 at 11. The third

mailer also consisted of three statements, including Blanchard

“does not care about term limits;” Blanchard refused to sign the

U.S. Term Limits Pledge; and “stop opposing congressional term

limits.” Rec. Doc. 1-1 at 13. The fourth mailer included a similar

statement which said Blanchard does not support term limits for

Congress. Id. at 15.

     Defendants maintain that the mailers’ statements are true as

they are based on emails exchanged between Blanchard and Tillman

where she expressly declined to support defendants’ stance on term

limits. Rec. Doc. 11-1 at 8; Rec. Doc. 11-1 at 2.



                                   13
      Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 14 of 21



       Defendants’    mailers     collectively      state   that    Blanchard    is

against term limits. See Rec. Doc. 1-1 at 7-15. While some of the

statements in the mailers were exaggerated, there was truth behind

the     statements.      Unlike     the      statement      in     Brown,     which

mischaracterized        the   defense   attorney’s     decision      to    withdraw

representation, the statements made in the mailers were based off

statements made by Blanchard. Although she expressed that she had

no objection to term limits, Blanchard choose not to support

defendants’     efforts.      Blanchard’s    declination     of    support    after

numerous     attempts    by   Tillman     caused   defendants      to     reasonably

believe that she was against congressional term limits. Therefore,

like     Romero,   defendants      published       statements      from    material

collected by them that they reasonably believed to be true.

       However, even if this Court finds that the statements were

false, plaintiffs must prove that defendants published the mailers

with actual malice. Cangelosi, 390 So. 2d at 198. “In order to

recover damages for defamation under the New York Times Standard,

a plaintiff who is a public official must establish by clear and

convincing evidence that the defamatory statement was made with

actual malice.” Davis, 660 So. 2d at 23 (citing New York Times,

376 U.S. at 279-80). Actual malice is defined as knowledge that

the statement was false or published the statement with “reckless

disregard of whether it was false or not.” Id. at 10. (citing New

York Times, 376 U.S. at 279-80). “The public official must prove

                                        14
      Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 15 of 21



that the defendant published the false statements with a high

degree of awareness of its probable falsity,” id. (citing Garrison

v. Louisiana, 379 U.S. 64, 74 (1964)), or that “the defendant in

fact     entertained      serious     doubts       as    to    the     truth   of     the

publication.” Id. (citing St. Amant v. Thompson, 390 U.S. 727, 731

(1968)).       “[R]eckless     conduct      is    not    measured      by    whether    a

reasonably      prudent    man     would    have     published,        or   would    have

investigated before publishing.” Young v. Meyer, 527 So. 2d 391,

392 (La. App. 4th Cir. 1988) (citing St. Amant, 390 U.S. at 731).

       The Louisiana Fourth Circuit upheld a trial court’s finding

of actual malice. Bruno v. Medley, 20-0515, p. 17 (La. App. 4th

Cir. 11/2/20), 2020 WL 6435795 at *8. The parties in this case

were running for judicial election wherein the plaintiff created

a television commercial that called the defendant a “deadbeat dad”

who failed to pay child support for 13 years. Id. The plaintiff

based    her    commercial     off   court       records      from    the   defendant’s

divorce. Id. at *7. The court records did not establish that the

defendant       failed    to   pay    child      support       for    13    years.     Id.

Additionally, the plaintiff testified that the defendant did pay

for    the   child’s     tuition     and    health      care   expenses      which    are

considered      child    support.     Id.    From    this,      the    district      court

concluded that the plaintiff acted with actual malice because she

knew health care and tuition were child support payments and she



                                            15
   Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 16 of 21



had no evidence of a judgment that he failed to pay child support

payments. Id. at *8.

       Additionally,   in   Lamz,    the   First   Circuit    held   that   the

plaintiff could not prove the elements of a defamation claim,

including actual malice. Lamz, 938 So. 2d at 798. The defendant

stated in an affidavit that he “did not act with knowledge of or

a reckless disregard of the truth.” Id. at 797. The First Circuit

stated that the evidence did not show that the plaintiff could

support actual malice without further explanation. Id. at 798.

       Plaintiffs argue that Lamz does not apply in this case because

defendants knew that Blanchard did not oppose term limits based

off the email exchange between Blanchard and Tillman. Rec. Doc. 12

at 15. Plaintiffs argue that the affidavit submitted by Nick

Tomboulides, who is the Executive Director of U.S. Term Limits

show    that   defendants   had     such   knowledge.   Id.    Tomboulides’s

affidavit confirms that the mailers were based off the email

exchange between Tillman and Blanchard. Rec. Doc. 11-2 at 2.

However, it neither shows nor suggests that defendants acted with

reckless disregard to the truth. See id.

       Based on the same email conversation, defendants believed

that Blanchard does not support term limits because she failed to

sign their pledge. Rec. Doc. 11-1 at 8. The facts do not indicate

that defendants doubted the truth of these statements nor do they

indicate that defendants were aware that these statements were

                                      16
   Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 17 of 21



false. In each email exchange with Tillman, Blanchard failed to

give her support for congressional term limits. Rec. Doc. 11-2 at

2. This failure caused defendants to create and distribute mailers

that conveyed what they earnestly believed to be Blanchard’s lack

of support. Because plaintiffs do not allege any other facts to

establish malice, their defamation claim fails.

     However, assuming arguendo that the statements were made with

actual malice, plaintiffs must prove injury. Cangelosi, 390 So. 2d

at 198. “The injury resulting from a defamatory statement may

include   nonpecuniary   or   general    damages   such   as   injury     to

reputation, personal humiliation, embarrassment and mental anguish

even when no special damage such as loss of income is claimed.”

Costello, 864 So. 2d at 141 (citing Kosmitis v. Bailey, 28,585, p.

4 (La. App. 2nd Cir. 12/20/96), 685 So. 2d 1177, 1180). “Plaintiff

must present competent evidence of the injuries suffered” and “that

the defamatory statements were a substantial factor in causing the

harm.” Id. (citing Taylor v. Town of Arcadia, 519 So. 2d 303, 306

(La. App. 2d Cir.), writ denied, 522 So.2d 1097 (La. 1988)).

However, “there is no need to establish the actual pecuniary value

of the injury suffered.” Arnaud v. Dies, 2016-642, p. 12 (La. App.

3rd Cir. 12/7/16), 208 So. 3d 1017, 1026.

     Here, plaintiffs claim that they suffered the injury of losing

the election. Rec. Doc. 12 at 17. Plaintiffs argue that these

mailers caused injury to Blanchard because they diminished her

                                   17
      Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 18 of 21



reputation. Id. Plaintiffs state that Blanchard won early voting

by 51% and dropped to 48% in the polls after the mailers were

distributed, suggesting that the mailers were a substantial factor

in causing her harm. Id. Plaintiffs do not provide any other

evidence to prove injury to Blanchard’s reputation or to show how

Blanchard and her committee suffered financially. See Rec. Doc. 12

at 16-17. Plaintiffs failed to provide sufficient corroborating

evidence to show injury besides the fact that Blanchard dropped 3%

in the polls after the mailers were distributed. Id.

       For the reasons stated above, defendants’ motion to strike

is     granted    and    reasonable      attorney’s         fees    are     available

pursuant to Louisiana Civil Procedure Article 971.2                         As    such,

plaintiffs’ claims should be dismissed with prejudice.

          b. Motion to Dismiss pursuant to Rule 12(b)(6)

       Upon    dismissing    the    central    defamation          claim,        it   is

unlikely      that   damages       arising    from     plaintiffs’          remaining

claims will sustain diversity jurisdiction for failure to exceed

the     jurisdictional      minimum.   28     U.S.C.    §    1332.        Plaintiffs’

remaining claims are state election law violations and enrichment

without cause. Rec. Doc. 1-1 at 11-20.




2 Article 971(B) states that the prevailing party “shall be awarded reasonable
attorney’s fees and costs.” La. Code Civ. Pro. art. 971(B).

                                       18
   Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 19 of 21



     Plaintiffs      argue    that    defendants      violated            La.   R.S.

18:1463(A), La. R.S. 18:1463(C)(1), and La. R.S. 18:1463(C)(2)(c).

Rec. Doc. 1-1 at 17-18. La. R.S. 18:1463(F) states that “[w]hoever

violates any provision of this Section shall be fined not more

than two thousand dollars or be imprisoned, with or without hard

labor, for not more than two years, or both.” La. R.S. 18:1463(F)

This means that plaintiffs’ damages for violations of election law

may not exceed $2,000 in damages. Id. Additionally, defendants

state that only the district attorney can seek criminal penalties

and imprisonment. Rec. Doc. 11-1 at 16. Therefore, it is unlikely

that this claim has any monetary damages because the $2,000 fine

is a criminal penalty. See La. R.S. 18:1463.

     Plaintiffs also seek reasonable attorney fees in connection

with their election law claim. However, a plaintiff may only

collect   attorney   fees    under   La.   R.S.    18:1463       if   a   permanent

injunction   is   granted.    See    La.   Stat.    Ann.     §    18:1463(D)(2).

Plaintiffs state in their reply that they are not asking for

injunctive relief because the election has already concluded. Rec.

Doc. 12 at 19. Therefore, plaintiffs would not be entitled to

attorney fees.

     Last, plaintiffs claim damages for enrichment without cause.

La. Civ. Code Art. 2298 states the amount of damages that a

plaintiff may recover for enrichment without cause. It states that

“[t]he amount of compensation due is measured by the extent to

                                      19
      Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 20 of 21



which one has been enriched or the other has been impoverished,

whichever is less. The extent of the enrichment or impoverishment

is measured as of the time the suit is brought or, according to

the circumstances, as of the time the judgment is rendered.” La.

Civ. Code Art. 2298. “The root principle of unjust enrichment is

that the plaintiff suffers an economic detriment for which he

should not be responsible, while the defendant receives an economic

benefit for which he has not paid.” Quaternary Res. Investigations,

LLC     v.   Phillips,     2018-1543,        p.    11    (La.    App.    1st   Cir.

11/19/20)(citing State By & Through Caldwell v. Fournier Industrie

et Sante, 2017-1552 (La. App. 1st Cir. 8/3/18), 256 So.3d 295,

303, writ denied, 2018-2065 (La. 4/8/19), 267 So. 3d 607). It is

difficult to ascertain an amount of damages from the facts listed

in plaintiffs’ petition. Plaintiffs do not provide facts on how

defendants received an economic benefit. See Rec. Doc. 1-1 and 12.

       It appears that this claim is generally unsuccessful because

it “cannot stand when a plaintiff has another remedy available to

it, particularly a contractual remedy.” Ferrara Fire Apparatus,

Inc. v. JLG Indus., Inc., 581 F. App'x 440, 442 (5th Cir. 2014).

Defendants argue that plaintiffs have another remedy available

which is a copyright claim, but plaintiffs did not bring this cause

of     action    against     defendants.          Rec.    Doc.    1-1.    Therefore,

plaintiffs’ unjust enrichment claim would not stand.



                                        20
Case 2:20-cv-02400-ILRL-MBN Document 29 Filed 03/31/21 Page 21 of 21




   New Orleans, Louisiana this 31st day of March, 2021



                            ____________________________________
                             SENIOR UNITED STATES DISTRICT JUDGE




                                21
